On Remand from the Alabama Supreme Court

BASCHAB, Judge.
On September 27, 1996, we reversed the judgment in this case based on our resolution of a number of issues, including a history of racial discrimination in the selection of grand jury forepersons in Morgan County, and we remanded the ease for a new trial. 714 So.2d 320 (Ala.Cr.App.1996). The State filed a petition for a writ of certiorari in the Alabama Supreme Court seeking review of the issue concerning the selection of grand jury fore*341persons in Morgan County. The Alabama Supreme Court held that that issue was not brought to the trial court’s attention by a timely motion and did not rise to the level of “plain error.” 714 So.2d 332 (Ala.1997). Therefore, that court reversed the portion of our decision that held that Pace’s indictment must be quashed and that he must be rein-dicted. The court stated, however, that our holding that Pace was entitled to a new trial because of reversible error with respect to other issues was “not affected by this certio-rari review.” 714 So.2d at 338. In accordance with the Alabama Supreme Court’s opinion, we remand this case to the trial court for the new trial ordered in our opinion of September 27, 1996.
REVERSED AND REMANDED.
LONG, P.J., and McMILLAN and COBB, JJ., concur.
BROWN, J., recuses.